 

 

 

 

 

 

 

 




    EXHIBIT D
                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                          CENTRAL DIVISION AT LEXINGTON




MODERN HOLDINGS, LLC, et al.                           Civil Action No. 5: 13-cv-00405-GFVT

      Plaintiffs,

V.                                                        PLAINTIFFS’ FOURTH
                                                          SUPPLEMENTAL INITIAL
 CORNING INCORPORATED, et al.                             DISCLOSURES

      Defendants.


        Plaintiffs Modern Holdings, LLC, Sellers and Sellers Company, Rosetta Ford, Gary Ford,

 Otis Ford, Charles Ford, Bobbie Lemons, Glen Ball, Vivian Troxler, Rodney Johnson, Rita

 Bowman, Daniel Bartleson, David Caldwell, Margo Caldwell, George Chenault, Marthetta

 Clark, Sadie Gambrel, James Hunn, Ethel Hunn, Brenda Carter, Willie Harris, Melvin Harris,

 Jozette Hayes, Darren Hayes, Gloria Lewis, Sharon Price, Chester Kavanaugh, Margret Peebles,

 Bethel Wade, David Chenault, Jr., Anita Ross, Connie Mullins, Celia Wilkinson, the Estate of

 Betty Johnson, Erica Ford, Gloria Frye, Bonita Ramzy, Justine Ramirez, Latrese Barbour,

 Christopher Johnson, Joseph Johnson, John Raines, Jr., Clyde Simpson, Deborah Stevenson,

 Danetta Owsley, Chantee Nolan, Lonnie Johnson, Harvey Chenault, Katherine Doty, Tyrone

 Johnson, Ann Hawkins, Ronald Hawkins, the Estate of Richard Manning, Barbara Manning,

 Anthony Manning, Fanny Walker, Chenice Gaans, James Dollins, the Estate of Frank Walker,

 William Galbreath, Kelvin Galbreath, Steven Coffman, Sonya Coffman, Cesirely Coffman,

 Michelle (Coffman) Morton, Charles Lawson, the Estate of Mike Orberson, William Trumbo,

 Dejuanna Trumbo, Barbara Trumbo, Brihana Trumbo, Dewayne Trumbo, Demmontrell Trumbo,

 Demaya Trumbo, Chantee Nolan, As Next Friend And Guardian Of D.T, D.T.(2), D.D., S.N.,
E.N., and M.N., Janet Mitchel, Wanda Beasley, Donna Smith, Walter Smith and Mary Emily

Orberson (collectively the “Plaintiffs”), through counsel and pursuant to the Rule 26(a)(1) of the

Federal Rules of Civil Procedure, make the following Fourth Supplemental Initial Disclosures,

incorporating herein by reference all information previously disclosed and further identified by

Plaintiffs in their Initial Disclosures and all previously filed Supplemental Disclosures:

I.     WITNESS INFORMATION.

       In addition to those individuals or entities identified in their Initial Disclosures and earlier

Supplemental Disclosures, the following non-expert and expert witnesses are likely to have

discoverable information in support of the claims of the Plaintiffs. The Plaintiffs reserve the

right to add or to supplement this list pursuant to the provisions of Rule 26(e) of the Federal

Rules of Civil Procedure.

       A.      Non-Expert Witnesses.

       In addition to those individuals previously identified as non-expert witnesses by Plaintiffs

in their Initial Disclosures and earlier Supplemental Disclosures, Plaintiffs further identify all

newly-added Plaintiffs named as parties to this action, and residing at locations listed, in their

Fifth Amended Complaint. Further, Plaintiffs identify medical providers for all Plaintiffs, who

are more particularly identified in the medical releases provided to Defendants. All of these

individuals are expected to have knowledge about the events and conditions described in the

Fifth Amended Complaint, as well as information related to Plaintiffs’ claims asserted in the

Fifth Amended Complaint.

       B.      Expert Witnesses.

       See all expert witnesses identified in Plaintiff’s Initial Disclosures and earlier

Supplemental Disclosures.




                                                 2
II.    CATEGORIES OF RELEVANT DOCUMENTS.

       In addition to those categories of relevant documents previously identified by Plaintiffs in

their Initial Disclosures and earlier Supplemental Disclosures, Plaintiffs further identify the

documents in the following categories that may be used in support of the claims of the Plaintiffs,

and are based on an initial review of the documents by the Plaintiffs as well as documents which

are believed to be in possession of other parties to this litigation, which are subject to discovery

and which should be made available for inspection in these proceedings. The Plaintiffs reserve

the right to add to or supplement these categories pursuant to the terms of Rule 26(e) of the

Federal Rules of Civil Procedure.

       1.      Medical records, to the extent they are available, of the Plaintiffs’ injuries
               resulting from their claims in the Fifth Amended Complaint.

       2.      Property records relating to damages suffered to the Plaintiffs’ properties resulting
               from their claims in the Fifth Amended Complaint.

III.   DAMAGES.

       The Plaintiffs have outlined their categories of known damages in the Fifth Amended

Complaint, including those damages for future medical monitoring. However, the Plaintiffs have

yet to determine the full extent of their damages as these figures will likely continue to increase

and will also be subject to a determination by experts who the Plaintiffs have yet to obtain. As

such, the Plaintiffs will supplement this Disclosure as that information becomes available. See

also those earlier-filed Supplemental Disclosures concerning damages and methods of

computation of the same.

IV.    INSURANCE POLICIES.

       The Plaintiffs do not have any insurance policies that may be liable to satisfy all or part

of any judgment or to indemnify or reimburse for payments made to satisfy the judgment. The

Plaintiffs are unaware whether the Defendants possess any such insurance policies.

                                                 3
                                                              Respectfully submitted,


                                                               /s/ Richard A. Getty
                                                              RICHARD A. GETTY
                                                              JESSICA WINTERS
                                                              MATTHEW ENGLISH
                                                              EVAN M. RICE
                                                                      and
                                                              MARY ANN GETTY

                                                              THE GETTY LAW GROUP, PLLC
                                                              1900 Lexington Financial Center
                                                              250 West Main Street
                                                              Lexington, Kentucky 40507
                                                              Telephone: (859) 259-1900
                                                              Facsimile: (859) 259-1909
                                                              E-Mail: rgetty@gettylawgroup.com
                                                              E-Mail: jwinters@gettylawgroup.com
                                                              E-Mail: menglish@gettylawgroup.com
                                                              E-Mail: erice@gettylawgroup.com
                                                              E-Mail: mgetty@gettylawgroup.com

                                                              COUNSEL FOR PLAINTIFFS

                                    CERTIFICATE OF SERVICE

           I hereby certify that the foregoing Plaintiffs’ Fourth Supplemental Initial Disclosures was
    served electronically on the 17th day of April, 2019, by email to the following:

            • Joseph Madonia jmadonia@btlw.com
            • George J. Miller gmiller@wyattfirm.com
            • Mark L. Durbin mark.durbin@btlaw.com
            • Donald J. Kelly dkelly@wyattfirm.com
            • Brian M. Johnson bjohnson@dickinsonwright.com
/

                                                                /s/ Richard A. Getty
                                                                COUNSEL FOR PLAINTIFFS

    emrpld0211




                                                   4
